Citation Nr: 0022372	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-47 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for periodontal (gum) 
disease.

4.  Entitlement to a higher (compensable) rating for service-
connected stress urinary incontinence.

5.  Whether the veteran timely perfected an appeal for 
entitlement to service connection for hearing loss.

6.  Whether the veteran timely perfected an appeal for 
entitlement to service connection for a left wrist 
disability.

7.  Whether the veteran timely perfected an appeal for 
service connection for gastroesophageal reflux disease.

8.  Whether the veteran timely perfected an appeal for 
entitlement to a higher rating for service-connected 
hypertension, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran had active service from October 1992 to September 
1993, from October 1993 to March 1994, from May 1994 to 
September 1995, and from October 1995 to April 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO decision which granted service connection 
for hypertension, with a 10 percent rating, granted service 
connection for stress urinary incontinence, with a 
noncompensable rating, and denied service connection for 
hearing loss, a left wrist disability, arthritis of the right 
hip, arthritis of the left knee, gastroesophageal reflux 
disease, and periodontal disease.  The veteran was notified 
of this decision in June 1996.  A notice of disagreement 
(NOD) was received from the veteran in July 1996; she did not 
specify which issues she was appealing.  In August 1996, the 
RO promulgated a statement of the case (SOC) relating to all 
of the above issues.  In October 1996, a substantive appeal 
was received by the RO.  Such substantive appeal only 
addressed the issues of entitlement to service connection for 
arthritis of the right hip, entitlement to service connection 
for arthritis of the left knee, entitlement to service 
connection for periodontal disease, and entitlement to a 
higher rating for stress urinary incontinence.

As it does not appear that timely substantive appeals have 
been submitted regarding the issues of entitlement to service 
connection for hearing loss, entitlement to service 
connection for a left wrist disability, entitlement to 
service connection for gastroesophageal reflux disease, and 
entitlement to a higher rating for hypertension, the Board 
finds that the issue of timeliness of these appeals must be 
addressed by the RO prior to appellate review.  Accordingly, 
such issues are remanded to the RO for further action, as is 
the issue of entitlement to a higher rating for service-
connected stress urinary incontinence.
 

FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for arthritis of the 
right hip.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for arthritis of the 
left knee.

3.  The veteran's generalized periodontal disease of the 
teeth began in service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for arthritis of the right hip.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for arthritis of the left knee.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  Periodontal disease was incurred during active service, 
and the veteran is eligible for Class II outpatient dental 
treatment for the condition.  38 U.S.C.A. § 1712 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 17.161, 3.381(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served in the Army National Guard, including 
periods of active service from October 1, 1992 to September 
15, 1993, from October 1, 1993 to March 15, 1994, from May 2, 
1994 to September 15, 1995, and from October 1, 1995 to April 
26, 1996.  [On DD Forms 214, the service department described 
these periods as "Active Duty Special Work."  Although it is 
unclear whether such periods were active duty, versus active 
duty for training, the periods are deemed active service and 
the appellant is a veteran because she has established 
service-connected conditions based on such periods of 
service.]

Service medical records reflect that on medical examination 
performed in January 1990, the veteran's lower extremities 
were listed as normal.  A Type II dental examination was 
acceptable.  On medical examination performed in December 
1992, the veteran's lower extremities were listed as normal.  
A dental examination was acceptable.  A July 1993 dental 
treatment note shows that the veteran's oral hygiene was 
poor.  The examiner noted severely receding gums in the upper 
right quadrant, 60 percent bleeding, 40 percent plaque, and 
50 percent subgingival calculus all over the mouth.  The 
examiner indicated that the veteran had an active periodontal 
problem.

On medical examination performed in August 1994, the 
veteran's lower extremities were listed as normal.  The 
examiner noted that a dental examination was acceptable, and 
that the veteran reported treatment for periodontal disease.  
In a report of medical history completed in conjunction with 
the examination in August 1994, the veteran reported a 
history of swollen or painful joints, and severe tooth or gum 
trouble.  The reviewing examiner noted that the veteran 
reported leg stiffness after sitting for long periods of time 
or upon awakening in the morning, and that she reported a gum 
and tooth problem, specifically periodontal disease.

An April 1995 treatment note shows that the veteran reported 
an eight- or nine-month history of stiffness in the legs and 
back.  On examination, the joints were normal.  The examiner 
indicated that the veteran's history was consistent with 
osteoarthritis; the veteran requested a rheumatology 
consultation.  A May 1995 rheumatology consultation shows 
that the veteran reported an eight-month history of joint 
stiffness in the hips and lower extremities in the morning or 
on prolonged sitting.  She also reported left knee pain for 
several weeks.  She denied hip pain.  On examination, there 
was decreased internal rotation of the right hip, and joint 
line tenderness of the left knee.  The diagnostic assessment 
was probable early degenerative joint disease of the right 
hip and left knee.  An X-ray study was planned, and the 
examiner noted that such might be normal in early 
degenerative joint disease. 

On medical examination performed for retirement purposes in 
March 1996, the veteran's lower extremities were listed as 
normal with the exception of arthritis.  No disqualifying 
defects were found, and the veteran's physical profile 
(PULHES) included L-1 (normal) for the lower extremities.  A 
dental examination was acceptable.  In a report of medical 
history completed in conjunction with the retirement medical 
examination, the veteran reported a history of swollen or 
painful joints, severe tooth or gum trouble, and arthritis, 
rheumatism, or bursitis.  The reviewing examiner noted that 
the veteran reported a history of arthritis, primarily of the 
knees and hips, and reported a history of gum and tooth 
problems.

An April 1996 dental treatment note shows that the veteran 
had heavy subgingival calculus, abundant plaque, generalized 
gingivitis, and severe adult periodontitis.  The teeth were 
scaled ultrasonically as much as possible, but significant 
deposits remained in the posterior teeth.  The veteran was 
told to seek follow-up care at the VA.

There are no post-service medical records relating to a 
dental condition.

In May 1996, the veteran submitted a claim for service 
connection for arthritis, which she said was incurred in 
1995, and for severe gum disease, which she claimed was 
incurred in 1992.

By a statement dated in September 1996, the veteran asserted 
that she had arthritis of the right hip and left knee, and 
severe gum disease.  She related that she lost a tooth during 
military service.

At a December 1996 VA examination, the veteran reported that 
she had been diagnosed with arthritis of the right hip, and 
said she took aspirin on a daily basis. X-ray studies of the 
right hip and knees were normal.  The examiner indicated that 
an examination of the left knee and both hips was normal. 

VA outpatient treatment records dated from July 1988 to April 
1999 reflect treatment for a variety of conditions, but are 
negative for treatment of a right hip disability or a left 
hip disability.

II.  Analysis

The veteran claims service connection for arthritis of the 
right hip, arthritis of the left knee, and periodontal 
disease which she asserts were incurred during military 
service.   Her claims present the threshold question of 
whether she has met her initial burden of submitting evidence 
to show that her claims are well grounded, meaning plausible.  
If she has not presented evidence that her claims are well 
grounded, there is no duty on the part of the VA to assist 
her with her claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

A.	Service Connection for Arthritis of the Right Hip and 
Left Knee 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service medical records from the veteran's periods of active 
service from 1992 to 1996 reflect that in April 1995, the 
examiner indicated that the veteran's history was consistent 
with osteoarthritis.  On rheumatology consultation in May 
1995, the diagnostic assessment was probable early 
degenerative joint disease of the right hip and left knee.  
An X-ray study was planned.  On medical examination performed 
for retirement purposes in March 1996, the veteran's lower 
extremities were listed as normal with the exception of 
arthritis. 

On VA examination in December 1996, X-ray studies of the 
right hip and knees were normal. The examiner indicated that 
an examination of the left knee and both hips was normal.  In 
short, there is no competent medical evidence reflecting 
current arthritis of the right hip or left knee.

The veteran has asserted that she has arthritis of the right 
hip and left knee, and such began during active service.  As 
a layman, she is not competent to render an opinion regarding 
diagnosis or etiology, and her statements do not serve to 
make her claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that she had arthritis which began in service, does 
not constitute competent medical evidence of causality as 
required for a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1996); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999). 

The veteran has not presented medical evidence of current 
arthritis of the right hip and left knee as required for a 
well-grounded claim.  Without such evidence, the claims for 
service connection are implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.	Service Connection for Periodontal Disease

The veteran claims service connection for periodontal 
disease.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
C.F.R. § 3.381(a) (1999).  The rating activity will consider 
each defective or missing tooth and each disease of the teeth 
and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner-of-war.  38 C.F.R. § 3.381(b) (1999).  

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); any 
treatment indicated as reasonably necessary for the one-time 
correction of a service-connected noncompensable dental 
condition, provided that the veteran applies for treatment 
within 90 days after service (Class II eligibility); those 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility); etc.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The service dental records reflect that the veteran was 
treated for periodontal disease in July 1993.  An April 1996 
service dental record (immediately prior to separation) shows 
that the veteran had heavy subgingival calculus, abundant 
plaque, generalized gingivitis, and severe adult 
periodontitis, and follow-up for this problem was 
recommended.  The medical evidence show that generalized 
periodontal disease of the teeth began in active service, and 
such may be service connected for treatment purposes.  

The Board finds that the veteran is eligible for one-time 
Class II VA outpatient dental treatment for generalized 
periodontal disease, as she served on active duty during the 
Persian Gulf War and was honorably discharged from service 
after a period greater than 90 days, she applied for such 
treatment within 90 days after separation, her DD 214 does 
not bear a certification that she was provided, within the 
90-day period immediately before her release from active 
duty, a complete dental examination and all appropriate 
dental treatment indicated by the examination to be needed, 
and a VA dental examination was delayed through no fault of 
the veteran.  38 C.F.R. § 17.161(b).

In sum, service connection is granted for periodontal 
disease, solely for the purpose of eligibility for Class II 
outpatient dental treatment.


ORDER

Service connection for arthritis of the right hip is denied.

Service connection for arthritis of the left knee is denied.

Service connection for periodontal disease, for Class II 
outpatient dental treatment purposes only, is granted.


REMAND

The veteran's claim for a higher (compensable) rating for 
service-connected stress urinary incontinence is well 
grounded, meaning plausible, and the file indicates there is 
a further VA duty to assist her in developing the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board notes that the veteran's service medical records 
reflect treatment for stress urinary incontinence, and in 
1995, she complained of urine leakage with exercise.  

By a statement dated in September 1996, the veteran asserted 
that her stress urinary incontinence was more disabling than 
currently evaluated, and that it was manifested by decreased 
force of stream, two visits to the bathroom each night, and 
wearing absorbent material which had to be changed at least 
twice daily.  She stated that most kinds of exercise caused 
leakage.

The veteran's stress urinary incontinence was evaluated at a 
February 2000 VA genitourinary examination.  The Board finds 
that this examination is not responsive to the rating 
criteria pertaining to voiding dysfunction (38 C.F.R. 
§ 4.115a (1999)).  Accordingly, another VA genitourinary 
examination is warranted.  38 C.F.R. § 4.2.

Stress urinary incontinence is an unlisted condition, and 
thus the RO has rated it under the criteria pertaining to an 
analogous condition, chronic cystitis (See 38 C.F.R. § 4.20).  
Such criteria provide that the disorder will be rated as 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7512.  The criteria for voiding dysfunction are found at 38 
C.F.R. § 4.115a. Voiding dysfunction is rated according to 
the particular condition as urine leakage, urinary frequency 
or obstructed voiding. The Board notes that 38 C.F.R. § 
4.115a states that where diagnostic codes refer to specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  The 
Board finds that the VA examiner should determine such 
factors as the wearing of absorbent materials, the number of 
times a day such must be changed, and any requirement for use 
of an appliance.  The examiner should also inquire as to the 
veteran's daytime voiding interval, and the number of times 
the veteran awakens to void each night.  The examiner should 
also ask questions regarding any obstructive symptomatology.  
Id. 

With respect to the veteran's claims for service connection 
for hearing loss, a left wrist disability, and 
gastroesophageal reflux disease, and for entitlement to a 
higher rating for service-connected hypertension, the Board 
notes that an appeal to the Board consists of a timely filed 
NOD to the rating decision and, after a SOC is issued, a 
timely filed substantive appeal.  The claimant has one year 
from the date of notification of the rating decision to file 
a NOD to initiate the appeal process.  A SOC is then 
forwarded by the RO to the claimant.  To complete the appeal, 
the claimant must then file a substantive appeal with the RO 
within 60 days of the mailing date of the SOC, or within the 
remaining time, if any, of the one-year period beginning on 
the date of notification of the rating decision. Moreover, if 
a supplemental statement of the case (SSOC) covers issues 
that were not included in the prior SOC, a substantive appeal 
must be filed with respect to the additional issues within 60 
days in order to perfect an appeal with respect to the 
additional issues.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302.

In a May 1996 decision, the RO granted service connection for 
hypertension, with a 10 percent rating, granted service 
connection for stress urinary incontinence, with a 
noncompensable rating, and denied service connection for 
hearing loss, a left wrist disability, arthritis of the right 
hip, arthritis of the left knee, gastroesophageal reflux 
disease, and periodontal disease.  The veteran was notified 
of this decision in June 1996.  A NOD was received from the 
veteran in July 1996; she did not specify which issues she 
was appealing.  38 C.F.R. § 20.201.  In August 1996, the RO 
promulgated a SOC relating to all of the above issues.  In 
October 1996, a substantive appeal was received by the RO.  
Such substantive appeal only addressed the issues of 
entitlement to service connection for arthritis of the right 
hip, entitlement to service connection for arthritis of the 
left knee, entitlement to service connection for periodontal 
disease, and entitlement to a higher rating for stress 
urinary incontinence.  The veteran has not submitted a 
substantive appeal relating to the issues of service 
connection for hearing loss, a left wrist disability, and 
gastroesophageal reflux disease, and relating to the issue of 
entitlement to a higher rating for service-connected 
hypertension.  There are no subsequent statements from the 
veteran or her representative, within the requisite time 
period, which would constitute a substantive appeal.  Hence, 
it appears that the veteran did not timely perfect an appeal 
of the May 1996 RO decision as to these issues.

Absent a timely appeal, the Board has no jurisdiction to 
review the May 1996 RO decision which denied service 
connection for hearing loss, a left wrist disability, and 
gastroesophageal reflux disease, and assigned a 10 percent 
rating for service-connected hypertension.  38 U.S.C.A. §§ 
7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993).  The 
Board has the ultimate authority and obligation to determine 
its own jurisdiction, including whether an appeal is timely, 
but due process requires that the veteran first be given an 
opportunity to submit any evidence and argument on the 
timeliness question.  Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, these 
issues must be remanded to the RO to give the veteran such 
opportunity.

In view of the foregoing, these issues are REMANDED for the 
following action:

1.  The RO should ask the veteran whether 
she has received any VA or non-VA 
treatment for stress urinary incontinence 
since separation from service.  If she 
has, the RO should obtain copies of the 
related medical records (which are not 
already on file).

2.  Thereafter, the RO should have the 
veteran undergo a VA genitourinary 
examination to determine the current 
severity of her service-connected stress 
urinary incontinence.  The RO should 
provide the examiner with a copy of the 
rating criteria of 38 C.F.R. § 4.115a 
pertaining to voiding dysfunction 
(including urine leakage, frequency, and 
obstructed voiding), and the doctor 
should evaluate the veteran's condition 
with specific reference to such rating 
criteria.  All necessary tests should be 
performed.

3.  Thereafter, the RO should review the 
claim for a higher rating for stress 
urinary incontinence.  If the claim is 
denied, the veteran and her 
representative should be provided with an 
SSOC on this issue, and given an 
opportunity to respond.

4.  The RO should give the veteran an 
opportunity to submit evidence and 
argument on the question of whether there 
has been a timely appeal (i.e., whether 
the appeal was perfected by the filing of 
a timely substantive appeal after the SOC 
was issued) with respect to the claims 
for service connection for hearing loss, 
a left wrist disability, and 
gastroesophageal reflux disease, and for 
a rating higher than 10 percent for 
service-connected hypertension.  
Thereafter, the RO should provide the 
veteran and her representative with a 
SSOC on the issue of timeliness of the 
appeal concerning these claims, and they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 


- 13 -


